Citation Nr: 0322361	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lichen simplex chronicus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 1998 and 
October 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  

The June 1998 rating decision granted service connection for 
lichen simplex chronicus and a noncompensable evaluation was 
assigned from November 26, 1997.  The veteran expressed 
disagreement with the disability evaluation assigned.  In 
December 1998, the veteran was afforded a hearing before the 
RO.  In August 1999, this matter was remanded to the RO for 
additional development.  In April 1999, the RO assigned a 10 
percent evaluation to the lichen simplex chronicus effective 
from November 26, 1997.

The October 2000 rating decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a right knee disability.  In 
February 2003, the veteran was afforded a hearing before the 
undersigned Acting Board Member.

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for lichen simplex chronicus is 
addressed in the remand portion of the decision.  




FINDINGS OF FACT

1.  In a February 1980 rating decision, entitlement to 
service connection for a right knee disability was denied.  

2.  The evidence added to the record since the February 1980 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
right knee disability.


CONCLUSION OF LAW

Evidence added to the record since the February 1980 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a right knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156 (in effect prior to August 29, 2001); 38 C.F.R. 
§ 20.1103 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), New and material evidence, which became 
effective August 29, 2001.  

The Board notes that the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f).  

For claims filed before August 29, 2001, once VA determines 
that new and material evidence has been submitted, and the 
claim is reopened, VA is obligated to assist the veteran in 
obtaining any relevant evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the present case, the claim has 
been filed before August 29, 2001 and therefore, the former 
provisions of 38 C.F.R. § 3.156(a) apply to this claim.  


Pertinent law and regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

In a recent opinion, the VA General Counsel held, in part, 
that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 
1111 to the extent that it states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The General Counsel indicated that in order to 
rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The General Counsel indicated that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The General 
Counsel held that section 3.304(b) is therefore invalid and 
should not be followed.  VAOPGCPREC 3-2003 (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2002).  Green v. Derwinski, 1 Vet. App. 
320 (1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2002).
 
New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2002). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.



Analysis

In a February 1980 rating decision, the RO denied the claim 
for service connection for a right knee disability on the 
basis that there was no evidence of a right knee disability 
in service and there was no evidence of a current right knee 
disability that was causally related to service.  The veteran 
was notified of this decision and he did not file a timely 
appeal.  This rating decision became final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence submitted since the February 1980 rating 
decision includes a June 2000 statement from the veteran; VA 
treatment records from the Las Vegas, Nevada, VA Medical 
Center dated from March 1999 to October 2000; and the 
veteran's testimony at the hearing before the Board in 
February 2003.  

The VA treatment records establish that the veteran currently 
has a right knee disability.  A January 2000 VA X-ray 
examination report reflects a diagnosis of degenerative joint 
disease of the medial joint space of the right knee.  VA 
treatment records dated from January 2000 to March 2000 show 
that the veteran was treated for right knee pain and he had 
limitation of motion of the right knee.  

At the hearing before the Board in February 2003, the veteran 
testified that he sustained a knee injury prior to entering 
service.  The veteran indicated that a piece of metal cut his 
right knee and he could hardly walk.  He indicated that two 
days after he incurred this knee injury, he entered active 
duty.  He stated that he was treated for the right knee 
disability throughout the whole time he was in service.  The 
veteran stated that his right knee disability was worse when 
he separated from service.  

The Board finds these medical records and the veteran's 
testimony to be new and material evidence.  The Board finds 
that this evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
or redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran currently 
has a right knee disability that was incurred or aggravated 
during service.  As noted above, the reason for the denial of 
the initial claim for service connection was that there was 
no evidence of a current right knee disability related to 
service and that there was no evidence of a right knee 
disability in service.  This evidence establishes that the 
veteran currently has a right knee disability and the veteran 
provided additional lay evidence about his right knee 
disability in service.  The Board notes that for the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus, supra.  The Board also notes that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Hodge, supra.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

For reasons which will be discussed below, the veteran's 
claim of entitlement to service connection for a right knee 
disability will be remanded to the RO for development and 
adjudication in accordance with the VCAA.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a right knee disability and 
that claim is reopened.  The appeal is granted to that extent 
only.




REMAND

As noted above, during the pendency of this claim, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  The VCAA applies to the present claims because 
these claims were filed before November 9, 2000, before the 
date of enactment of the VCAA, and the claims are still 
pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues on appeal because the RO did not 
notify the veteran of his VCAA rights.  The Board can no 
longer notify a claimant of the VCAA under the authority of 
its regulations.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the 
Board must remand this matter to the RO for a VCAA letter.   

Regarding the claim for entitlement to an initial disability 
rating in excess of 10 percent for lichen simplex chronicus, 
the Board finds that another VA examination is necessary.  
The veteran's service-connected lichen simplex chronicus is 
currently assigned a 10 percent rating under the former 
provisions of Diagnostic Code 7806, eczema.  While this 
appeal was pending, the applicable rating criteria for the 
skin diseases were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Board finds that 
another examination is necessary in order to determine if the 
veteran meets the rating criteria for a higher rating under 
the revised diagnostic codes for skin diseases.

Review of the record reveals that the veteran receives 
treatment for the skin disability at the Las Vegas, Nevada, 
VA Medical Center.  Treatment records dated to October 2000 
are associated with the claims folder.  Pursuant to the VCAA, 
the Board finds that the RO should attempt to obtain and 
associate with the claims folder the VA treatment records 
dated from October 2000.

Regarding the claim for service connection for a right knee 
disorder, the Board finds that additional development is 
needed as well.  At the hearing before the Board in February 
2003, the veteran identified treatment providers for the 
right knee disability.  He stated that he was treated at the 
Lewistown Hospital in Lewistown, Pennsylvania, in 1965 or 
1966.  He reported that he was treated at the Grand Junction 
Hospital, located in Denver, Colorado, in 1978.  He also 
stated that he was treated at the Reading Hospital; at the 
Lebanon VA Hospital in Lebanon, Pennsylvania; and at the 
University of Colorado Hospital.  He stated that he was 
treated for the right knee disability in the 1960's and 
1970's.  Pursuant to the VCAA, the Board finds that the RO 
should attempt to obtain and associate with the claims folder 
the treatment records in question.  The Board also finds that 
a VA examination is necessary to determine whether the right 
knee disability preexisted service and if so, if the right 
knee disability was aggravated during service.  The Board 
notes that an August 1942 service medical record notes that 
the veteran had a hematoma of the right knee which existed 
prior to service.

Accordingly, this case is remanded for the following action: 

1.  The RO should send the veteran a VCAA 
letter.

2.  The RO should contact the veteran and 
request that he provide the current 
addresses for the Lewistown Hospital in 
Lewistown, Pennsylvania; the Grand 
Junction Hospital, located in Denver, 
Colorado; the Reading Hospital; and the 
University of Colorado Hospital located 
in 4200 East 9th Avenue, Denver, 
Colorado.  After securing appropriate 
consent from the veteran, any medical 
care providers so identified should be 
asked to provide copies of the veteran's 
treatment records of treatment of a right 
knee disability in the 1960's and 1970's, 
if such records are not currently 
associated with the claims folder. 
3.  The RO should make an attempt to 
obtain the veteran's treatment records 
showing treatment of his skin disability 
and the right knee disability from the 
Las Vegas, Nevada, VA Medical Center 
dated from October 2000.  The RO should 
make an attempt to obtain the veteran's 
treatment records showing treatment of 
his right knee disability in the 1960's 
and 1970's from the Lebanon VA Hospital 
in Lebanon, Pennsylvania. 
4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the current right 
knee disability.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should render 
an opinion as to whether the right knee 
disability preexisted service and if so, 
whether the right knee disability was 
aggravated (increased in disability) 
during service.  Attention is invited to 
the August 1942 service medical record 
which indicates that the veteran had a 
hematoma of the right knee.  The examiner 
should also render a medical opinion as 
to the etiology and date of onset of the 
degenerative joint disease of the right 
knee.  The examiner should provide the 
complete rationale for all conclusions 
reached.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

5.  The veteran should be afforded an 
appropriate VA medical examination to 
determine the nature, extent, and 
severity of the service-connected lichen 
simplex chronicus.  The veteran's VA 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  
The examiner should report whether the 
service-connected lichen simplex 
chronicus covers 20 to 40 percent or more 
than 40 percent of the entire body; or 20 
to 40 percent or more than 40 percent of 
exposed areas affected.  The examiner 
should indicate whether the lichen 
simplex chronicus has required constant 
or near-constant systemic therapy during 
the past 12-month period or treatment for 
a total duration of six weeks or more, 
but not constantly, during the past 12-
month period.  
The examiner should report whether the 
service-connected lichen simplex 
chronicus causes scarring and if so, for 
disfigurement of the head, face, or neck, 
the examiner should report the length and 
width of the scars; whether the scars are 
elevated or depressed on palpation, 
adherent to underlying tissue, hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); whether the 
skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
whether there is underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.); whether the skin is 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.); 
whether there is visible or palpable 
tissue loss; whether there is frequent 
loss of covering of skin over the scar; 
and whether the scar limits the function 
of affected parts.  

The examiner should report whether the 
scars, other than head, face, or neck, 
exceed an area of 144 square inches (929 
sq. cm.), exceed an area of 72 square 
inches (465 sq. cm.), or exceed an area 
of 12 square inches (77 sq. cm.); are 
associated with underlying soft tissue 
damage; are not associated with 
underlying soft tissue damage and do not 
cause limited motion and cover an area or 
areas of 144 square inches (929 sq. cm.) 
or greater; are not associated with 
underlying soft tissue damage and cause a 
frequent loss of covering of skin over 
the scar; are not associated with 
underlying soft tissue and are painful on 
examination; or cause limitation of 
function of affected part.

The examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

6.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to an initial 
disability evaluation in excess of 10 
percent for lichen simplex chronicus and 
entitlement to service connection for a 
right knee disability.  The RO should 
evaluate the increased rating claim under 
the VA regulations for rating skin 
disabilities in effect prior to August 
30, 2002, and evaluate the claim under 
the new regulations from August 30, 2002.  
If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Harvey Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



